     Case 4:18-cv-00251-MW-CAS Document 123 Filed 06/18/19 Page 1 of 3




            UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

LEAGUE OF WOMEN VOTERS OF FLORIDA,
INC.; THE ANDREW GOODMAN
FOUNDATION, INC.; MEGAN NEWSOME;
AMOL JETHWANI; MARY ROY a/k/a
JAMIE ROY; DILLON BOATNER;
ALEXANDER ADAMS; and ANJA RMUS;

      Plaintiffs,
v.                                            Case No. 4:18cv251-MW/CAS

LAUREL M. LEE, in her official
capacity as the Florida Secretary
of State,

      Defendant.
_______________________________________/

     ORDER GRANTING PLAINTIFFS’ EMERGENCY MOTION TO
             CONTINUE TELEPHONIC HEARING

      This Court has considered, without hearing, Plaintiffs’ Emergency

Motion to Continue Telephonic Hearing on Motion for Summary Judgment,

ECF No. 122. The motion is GRANTED.

      The hearing currently set for tomorrow, June 19, 2019, will be continued.

If Plaintiffs decide to file a motion to amend their amended complaint, this

Court will rule on that motion and will then set another hearing in this matter.

This case cannot be delayed indefinitely. Any motion to amend the amended




                                       1
     Case 4:18-cv-00251-MW-CAS Document 123 Filed 06/18/19 Page 2 of 3



complaint by the Plaintiffs shall be filed on or before July 8, 2019. Any response

from Defendant shall be filed within 14 days after service of the motion.

      This Court is not in any way telegraphing how it will decide a motion to

amend. Such a motion needs to be addressed before forward movement on

anything else can occur. This Court understands that the parties could discuss

the merits of Plaintiffs’ claims at tomorrow’s hearing but has determined that

is not the proper way to proceed. This Court wants the issues to be fully briefed

and not to have a telephonic conference during which the parties talk past each

other. This matter will proceed in an orderly, thoughtful way, and significant

issues will not be discussed and determined “on the fly.”

      Accordingly,

      IT IS ORDERED:

      1. Plaintiffs’ Emergency Motion to Continue Telephonic Hearing on

         Motion for Summary Judgment, ECF No. 122, is GRANTED.

      2. The Clerk is directed to continue the hearing currently set for

         tomorrow, June 19, 2019.

      3. Plaintiffs shall file any motion to amend the amended complaint on

         or before July 8, 2019.




                                        2
Case 4:18-cv-00251-MW-CAS Document 123 Filed 06/18/19 Page 3 of 3



4. Defendant shall respond within 14 days after service of the motion.

SO ORDERED on June 18, 2019.

                             s/Mark E. Walker
                             Chief United States District Judge




                                3
